Title: To Benjamin Franklin from Samuel Potts, 9 May 1783
From: Potts, Samuel
To: Franklin, Benjamin


My Dr Sir
Genl Post Office May 9th. 1783
I should have acknowledged sooner the receipt of your letter of the 24 March but I have been in the Country for some time past and therefore did not receive it till a few days since, I understand the News Papers have been regularly sent to you and in this, and all other occasions I shall be happy to obey your commands. I trust you will not deem these only words of course, they flow from a very sincere and affectionate regard towards you and the intercourse we have had for many years will I flatter myself have proved the warmth of my friendship.
I have a matter in hand that I wish to take your opinion upon—in the year 1775 Mr. Antill came to England and whilst he was here he borrowed of the two Mr. Foremans of the Office of Ordnance myself and my Brother the sum of Three Thousand Pounds which was to purchace a place in Philadelphia, which Mr. Morgan then held, from that time we have never heard anything towards paying the principle much less the Interest, and I therefore wish to know if you can be of service to us in any application to Congress. I have a mortgage of his which runs in this form. “Doth bargained sell and confirm to S. P. &c a certain Tract or parcel of Land containing Eight Thousand Acres in the county of Gloucester also one other Tract in the County of Albany also another Tract in the County of Charlotte in the province of New York and all other Tracts &c to hold &c”—and further recites, “that being willing to give every other security for the payment of the money with Interest as aforesaid doth bargain, transfer &c all his personal effects Bonds, Notes, Book Debts and any sums of money due to him towards discharging the sums due to Messrs. Foreman, Potts &c and gives them full power to sue for the same”—having thus given you the heads of the Mortgage I wish to have your opinion whether Congress will allow us to take possession of the Tracts, if you think the lands thus situated are worth our attention and whether you think [torn: it would(?)] answer any good purpose to put the Bonds(?) in force and if you can Aid and Assist us in this matter.
I beg your pardon for giving you this trouble but its of consequence to us and I hope you will excuse it.
Mrs. Potts and my Brother joins with me in best Compts. and beleive me to be Dr sir Your Most Faithful and Most Obed Servt.
Sam Potts
 
Addressed: A son Excellence / Monsieur Franklyn / Passey / a / Paris
